In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00172-CR




            IN RE ANDRE RENOR EVANS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                         MEMORANDUM OPINION
        Andrew Renor Evans, proceeding pro se, has petitioned this Court for mandamus relief.

Evans asks us to compel the Honorable Ralph Strother, 194th Judicial District Court, McLennan

County, to rule on motions Evans claims to have filed in the trial court. This Court has jurisdiction

to issue a writ of mandamus against a “judge of a district, statutory county, statutory probate

county, or county court in the court of appeals district.” Act of May 26, 2017, 85th Leg., R.S., ch.

740, § 1, 2017 Tex. Gen. Laws 3160, 3160 (codified at TEX. GOV’T CODE § 22.221(b)(1)).

McLennan County, however, is not within the territorial jurisdiction of this Court. TEX. GOV’T

CODE ANN. § 22.201(g) (West Supp. 2018). 1 Accordingly, we have no authority to address the

merits of the issues raised in Evans’ petition. 2

        We deny the petition for writ of mandamus.




                                                   Ralph K. Burgess
                                                   Justice
Date Submitted:          October 22, 2018
Date Decided:            October 23, 2018
Do Not Publish



1
 Section 22.201(g) of the Texas Government Code states, “The Sixth Court of Appeals District is composed of the
counties of Bowie, Camp, Cass, Delta, Fannin, Franklin, Gregg, Harrison, Hopkins, Hunt, Lamar, Marion, Morris,
Panola, Red River, Rusk, Titus, Upshur, and Wood.” TEX. GOV’T CODE ANN. § 22.201(g).
2
 This petition for writ of mandamus does not implicate our mandate issued in the underlying appeal. See Evans v.
State, No. 06-16-00064-CR, 2017 WL 1089806 (Tex. App.––Texarkana Mar. 22, 2017, pet. ref’d) (mem. op. not
designated for publication).

                                                       2